Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.
On page 7-8 of the Applicant’s Response, Applicant:  “The Final Office Action, at pages 4-5, points to Nokia’s section 1, noting that it discloses that “Higher layers can configure set of carrier(s) (Set-A) that can potentially be used as the synchronization carrier for the potential carriers configured for Tx and Rx for CA.” However, this simply indicates which of the carriers may be used by the wireless device for transmitting a synchronization signal to the second wireless device. The rest of Nokia makes it clear that it does not contemplate that this configuration indicates whether multiple carriers are actually to be used… Thus, while Nokia describes a configuration that identifies which carriers are allowed to be used as carriers for transmitting a synchronization signal to another wireless device, where there may be multiple such carriers, Nokia does not describe or suggest a message that indicates whether multiple carriers are actually to be used. Because this message is required by all of the pending claims, the rejections should be withdrawn “.
Examiner respectfully disagrees with Applicant’s argument.  However, after further consideration, the base reference, Lee, teaches the limitation “Nokia does not describe or suggest a message that indicates whether multiple carriers are actually to be used”.  Lee discloses a SLSS transmission configuration information which indicates which carriers configured for carrier aggregation will actually transmit the SLSS (p116-118).  Thus the argument regarding Nokia is moot.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 19, 21, and 25 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Lee et al. (US 2019/0045465) (“Lee”).
For claims 15, 19, 21, and 25; Lee discloses:  a first wireless device for transmitting a synchronization signal to a second wireless device (paragraph 112:  The UE may transmit a synchronization signal (e.g., PSSS/SSSS) by using the SLSS resources indicated by the SLSS resource configuration information in the non-synchronization reference carrier based on the SLSS transmission configuration information), wherein the first and second wireless devices operate in a wireless communications network (paragraph 111:  a network may indicate whether the UE perform an SLSS transmission operation), and wherein the method comprises:  receiving, from a network node operating in the wireless communications network, a message indicating, for each of one or more of a plurality of aggregated carriers (paragraph 116:  The network transmits the SLSS transmission configuration information to UE #1 (step, S320). In this case, the SLSS transmission configuration information may indicate or notify that an SLSS is not actually transmitted for carrier #2 and 3. That is, the UE may be configured with the location of SLSS resources for carrier #2 and 3, which are non-synchronization reference carriers, but configured not to transmit an SLSS), whether or not the carrier is to be used for transmitting a synchronization signal to the second wireless device (paragraph 116:  The network transmits the SLSS transmission configuration information to UE #1 (step, S320). In this case, the SLSS transmission configuration information may indicate or notify that an SLSS is not actually transmitted for carrier #2 and 3. That is, the UE may be configured with the location of SLSS resources for carrier #2 and 3, which are non-synchronization reference carriers, but configured not to transmit an SLSS); and transmitting, to the second wireless device, a synchronization signal on a carrier in accordance with the received message (paragraph 117:  the UE may transmit an SLSS in carrier #2 actually, but may not transmit an SLSS in carrier #3 actually); wherein:  the message indicates whether or not multiple carriers out of the aggregated carriers are to be used for transmitting synchronization signals to the second wireless device (paragraph 113-118:  The SLSS resource configuration information and the SLSS transmission configuration information may be received by being included in the same message, or received by being included in separate messages…the SLSS transmission configuration information may include the information indicating whether to transmit an SLSS actually even for carrier #1, which is the synchronization reference carrier); the method further comprises determining whether or not one or more criteria for transmission of synchronization signals are fulfilled (paragraph 119-139:  it is configured that the maximum number of resources that may be selected on the same TTI throughout multiple carriers may not be greater than a transmission capability (TX CAPABILITY) of a UE, for example, the number of supported transmission chains and/or may be limited to the number that does not induce a POWER-LIMITED CASE…As another example, in the case that the location and/or number of a synchronization signal (transmission (and/or reception)) resource is (partially) differently configured (/signaled) between different carriers that are configured (/signaled) by the CA, through application of the following rules, logical indexes (/DFNs) (in relation to V2X communication) may be synchronized between multiple carriers…In the case that there are only UEs operating by LTE-Rel-15, for the power efficiency, the SLSS/PSBCH may be transmitted only on the sidelink synchronization anchor carrier. There may be a plurality of sidelink synchronization anchor carriers in different services or local boundaries); and the transmitting of the synchronization signal on a carrier in accordance with the received message comprises transmitting the synchronization signals on one or more carriers out of the aggregated carriers in which the one or more criteria are fulfilled (paragraph 117-139:  the UE may transmit an SLSS in carrier #2 actually, but may not transmit an SLSS in carrier #3 actually…an SLSS may be transmitted on carrier #1 always when the synchronization resource is setup).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of CATT (“Discussion on synchronization for carrier aggregation in V2X Phase 2”, 3/2018).
For claims 17 and 23; Lee discloses the subject matter in claim 16 as described above in the office action.
Lee does not expressly disclose, but CATT from similar fields of endeavor teaches:  the one or more criteria relate to one or more out of: a transmission capability of the first wireless device; whether or not the first wireless device is operating in a Carrier Aggregation (CA) transmission mode; a requirement of a service to be provided to the second wireless device; a value of a Reference Signal Received Power (RSRP) in relation to a threshold value; an identity of a service to be provided to the second wireless device is associated to the one or more carriers; an identity of the second wireless device; and a combination of carriers that may be used for a certain service (Section 2.4:  Proposal 5: UE should transmit SLSS/PSBCH in synchronization reference carrier and other aggregated carriers according to the TX capability).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the criteria as described by CATT in the SLSS CA as described by Lee.  The motivation is to improve SLSS assignment.

s 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yasukawa et al. (US 2018/0270776) (“Yasukawa”).
For claims 18 and 24; Lee discloses the subject matter in claim 15 as described above in the office action.
Lee does not expressly disclose, but Yasukawa from similar fields of endeavor teaches:  the first wireless device is preconfigured with one or more carriers that may be used for transmitting synchronization signals to the second wireless device (paragraph 95:  An intended use of each carrier may be reported to the user apparatus UE by a RRC signal or broadcast information (SIB) transmitted from the base station eNB, may be previously configured in a SIM, or may be reported to the user apparatus UE via a control signal of a higher layer transmitted from a core network).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the storage as described by Yasukawa in the SLSS CA as described by Lee.  The motivation is to improve SLSS assignment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shilov (US 2019/0239178); Shilov discloses carrier aggregation using sidelink configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466